UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 DWS PORTFOLIO TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. Please note that Exhibit I on page I-1 of the Proxy Statement for the Special Meeting of Shareholders of DWS Floating Rate Plus Fund, DWS LifeCompass 2040 Fund and DWS Lifecycle Long Range Fund to be held on July 28, 2010 has been replaced in its entirety with the following: EXHIBIT I SHARES OUTSTANDING AS OF JUNE 23, 2010 Fund Name Class Shares Outstanding DWS Floating Rate Plus Fund A C Institutional S DWS LifeCompass 2040 Fund A C S DWS Lifecycle Long Range Fund Institutional S I-1
